Citation Nr: 0030668	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-18 145	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error was committed in a 
prior, final decision of the Board of Veterans' Appeals.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1945 to October 
1946.

The movant filed a motion in July 1999 alleging clear and 
unmistakable error (CUE) had been committed in a prior 
decision of the Board of Veterans' Appeals (Board).

In a brief submitted directly to the Board in April 2000, the 
veteran's representative alleged that clear and unmistakable 
error had been committed by the agency of original 
jurisdiction in a decision of December 4, 1956 which severed 
service connection for pes planus.  It is determined by the 
Board that this claim is not properly before it at the 
present time and, therefore, it is referred to the Winston-
Salem, North Carolina, Regional Office (RO) for the 
appropriate action.


FINDING OF FACT

The appellant's contentions do not identify a prior, final 
Board decision or a specific issue that was wrongly decided 
by the Board.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The only prior Board decision of record for this veteran is 
in June 1999 when the Board determined that the veteran had 
failed to submit the requisite new and material evidence to 
reopen a claim for service connection for bilateral pes 
planus.  This decision was not appealed by the veteran to the 
United States Court of Appeals for Veterans Claims.  

A claim for CUE was filed on the veteran's behalf in April 
1999.  It was alleged by the veteran's representative that 
the service medical records had indicated that his pes planus 
had worsened during military service.  The representative 
contended that this "oversight" by the VA constituted CUE.  
The document was signed by the representative.

In letters to his United States Senators associated with the 
claims file in January and June 2000, the veteran contended 
that his disability for flat feet should be reinstated.  He 
argued that due to his greatly reduced income resulting from 
his work as a farmer he needed financial help from the VA.

A brief on this issue was directly submitted to the Board in 
April 2000 by the veteran's representative.  It was noted 
that the veteran claimed that CUE had been committed in the 
severance of his service connection for bilateral pes planus 
in 1956.  The veteran alleged that at the time he did not 
know what to do about this severance and did not appeal the 
decision.  The representative also cited to the provisions of 
38 U.S.C.A. § 5107(b) (West 1991) (benefit-of-the-doubt 
rule), requested full development of the claim under the 
provisions of the VA's Adjudication Manual M21-1, and 
discussed the Board's reliance regarding this issue on a 
"SOC and SSOC" issued by the RO.

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a).

In the current claim, neither the veteran nor his 
representatives have identified the Board's June 1999 
decision as related to the claim for CUE.  In addition, the 
submitted contentions do not discuss the issue of whether 
new and material evidence was submitted to reopen a prior, 
final decision.  In fact, much of the representative's 
arguments in April 2000 appear to be merely boilerplate that 
has no relevance to a CUE claim.  The representative did, 
however, state, in April 2000 that the appellant was not 
seeking review of any prior Board decision under the 
doctrine of CUE.  Therefore, the motion fails to comply with 
the requirements set forth in 38 C.F.R. § 20.1404(a) (2000), 
and it is dismissed without prejudice.


ORDER

The motion for CUE in a final Board decision is dismissed 
without prejudice to refiling.


		
	DEREK R. BROWN
Veterans Law Judge
	Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2000) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2000).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


